Robert Patrick Hoopes of Doylestown, Pennsylvania, who was admitted to the bar of this State in 1989, having pleaded guilty in the United States District Court for the Eastern District of Pennsylvania to counts of a second superseding indictment, specifically, to conspiracy to commit money laundering, in violation of 18 U.S.C. § 1956(h) (Count 1); and extortion, in violation of 18 U.S.C. § 1951(a) (Counts 9, 13, 15 and 19), and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), Robert Patrick Hoopes is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that Robert Patrick Hoopes be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that Robert Patrick Hoopes comply with Rule 1:20-20 dealing with suspended attorneys; and it is further *130ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this state.